Citation Nr: 1739971	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-35 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether there is new and material evidence to re-open a claim for service connection for migraine headaches. 

2. Entitlement to service connection for oligomenorrhea. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran had a video hearing before the undersigned Veterans Law Judge (VLJ) in May 2017. 

The issue of oligomennorhea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The February 1996 RO decision that denied service connection for a headache disability is final. 

2. There is new and material evidence received sufficient to re-open the Veteran's claim for the Veteran's headache disability. 

3. The evidence is at least in equipoise that the Veteran's headache disability occurred in service or within a year of service. 





CONCLUSIONS OF LAW

1. The February 1996 rating decision that denied entitlement to service connection for a headache condition is final. 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2. New and material evidence has been received since the February 1996 rating decision to reopen the Veteran's claim of entitlement to service connection for a headache condition. 38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for a headache condition have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

The Veteran is seeking to reopen a previously denied claim to service connection for her bipolar disorder. Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record. 38 U.S.C.A. § 7105. However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

The RO denied the Veteran's claim of entitlement to service connection for a headache condition a February 1996 decision because the record showed complaints of headaches in service that were only due to not wearing glasses. The Veteran was notified of this decision by a February 1996 letter and she did not appeal the decision or submit new and material evidence within the one year appeal period. Thus, the Board finds that the February 1996 decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since that time, the Veteran has submitted lay evidence including a buddy statement from her husband as well as testimony regarding the onset of her headache condition in service. In light of the fact that the threshold for substantiating a claim is low, the Board determines that this new lay and medical evidence suffices as evidence of previously unestablished facts necessary to substantiate the service connection claim for headaches. Thus, the claim of entitlement to service connection for headaches is reopened.

II. Service Connection  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that she has had migraines ever since service. She testified that she went for treatment in 1991 while in service and the service provider was belittling and condescending. She then experienced migraines once and month after that but they have gotten worse over time. She described her headaches she had in service as beginning at her neck and causing a loss of vision as well as nausea. She was took two migraine medications. In May 1992 at her separation examination, the Veteran reported headaches that occur when not wearing glasses. 

Post-service, in January 1996, the Veteran reported headaches that had lasted for at least the past three years. The VA examiner at the time noted that her symptoms were suggestive of migraine headaches. 

The Board notes that the Veteran is currently diagnosed with migraine headaches. Therefore, element (1) is met. Furthermore, the Board notes that the Veteran reported headaches in service. The issue is whether these headaches are related to the Veteran's current migraine condition. 

The Board notes that, at a minimum, the Veteran's onset of migraine headaches would have been January 1993 which was less than a year after service. Given the fact that the Veteran noted headaches in service, it is reasonable to believe they are of the same etiology. While the Veteran reported that she gets the headaches when she does not wear her glasses, she may easily at the time have concluded that her burgeoning migraine condition was a result of not wearing glasses. This does not negate the strong possibility that her migraine headaches began in service. Moreover, the Board finds the Veteran's consistent testimony over time to be credible. Therefore, the evidence is at least within equipoise and the claim is granted. 



ORDER

The claim for service connection for a headache disability is granted. 


REMAND

In its December 2012 statement of the case (SOC), the VA Regional Office found that oligomenorrhea occurred in service but that this condition was not a disability for VA purposes. 

During her hearing, the Veteran testified that because of the oligomenorrhea, she was bleeding all the time. She indicated that the doctors tried other things and eventually decided to do a hysterectomy. She noted that there were significant fibroids and "something else" that was causing it. The Veteran is contending that the condition led to the hysterectomy and current hysterectomy residuals and therefore she suffers from a current disabling condition. 

In January 2011, the Veteran reported that she first noted problems with her menstrual disorder in December 1990 when she began missing her period. Service treatment records reveal that in May 1991 she was seen and complained of not having a period for 5 months despite being on oral contraception. She had a pregnancy test done which was negative. She was then seen January 1992, again for not having periods. She had a Provera challenge which initially did not work, but a repeat challenge did. She had thyroid studies done which all were normal. The veteran stated that she had normal periods prior to her military service. In 2000, she began trying to get pregnant and was unable. She started on Clomid and then became pregnant with twins. She states that since her delivery, she has a period approximately every 4 months. She did have a tubal ligation and, therefore, is not on hormonal contraceptives.  

The Veteran had an endometrial biopsy that noted fibroids in January 2014. She subsequently had a hysterectomy in February 2013. The treatment records do not opine or conclude that her hysterectomy was due to her oligomenorrhea. However, an opinion is needed in order to determine whether the Veteran's current hysterectomy and loss of a creative organ was related to her in-service oligomennorhea. 

Accordingly, the case is REMANDED for the following action:

1. Veteran should be scheduled for a new VA examination with an appropriate, qualified examiner for the following:

(a) The examiner should provide an opinion as to whether the Veteran's oligomenorrhea that occurred in service caused the Veteran's February 2014 hysterectomy. The examiner should indicate, specifically, whether it is at least as likely as not that the need for a hysterectomy was caused by the Veteran's oligomenorrhea. 

(b)  The examiner should also provide an opinion as to whether any current residuals of a hysterectomy are etiologically related to her active military service.  

The examiner should be provided with the C-file. All opinions must be accompanied by a complete rationale. 

2. Therefore, review the claims folder to ensure the requested development has been completed and readjudicate the claim. If the benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond. The matter should then be returned to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


